Citation Nr: 1741582	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-34 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS).  

2.  Entitlement to service connection for generalized joint pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Veteran provided testimony at a September 2016 Board hearing before the undersigned.  A transcript of the hearing is of record.  

The issue of entitlement to service connection for generalized joint pain is addressed in the REMAND section and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Office.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia theatre of operations from October 13, 1990 to March 20, 1991.  

2.  The competent medical evidence does demonstrate a diagnosis of irritable bowel syndrome.  





CONCLUSION OF LAW

The criteria for the establishment of service connection for irritable bowel syndrome including as a manifestation of an undiagnosed illness or chronic multisymptom illness are met. 38 U.S.C.A. §§ 1101, 1110, 1113, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

The Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notices at several points in the appeal, most recently in February 2012.  The record also shows that VA has fulfilled its duty to assist the Veteran, including with respect to medical examination of the disability at issue.  The Veteran does not contend otherwise. 

The Board consequently finds that the duties to notify and assist the Veteran have been met and that no further action is required prior to rendering a decision on the merits of the claim.  

II.  Law and Regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, commonly referred to as direct service connection; or for aggravation of preexisting injury suffered or disease contracted in the line of duty, commonly referred to as a claim for aggravation.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309 (a)).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303 (a).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Under 38 U.S.C.A. § 1117 and 38 C.F.R. §  3.317 , presumptive service connection is warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016.  See 38 C.F.R. §  3.317 (a)(1)). 

For purposes of 38 C.F.R. §  3.317 , there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117 (d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 ; 38 C.F.R. § 3.117 , unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9. 

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. §  3.317 (a)(2)(ii).
Lay persons are competent to report objective signs of illness.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317 (a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. §  3.317 (a)(2)(C). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. §  3.317 (b). 

For purposes of section 38 C.F.R. §3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. §  3.317 (a)(4).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Irritable Bowel Syndrome 

A.  Factual Background

A July 1985 Report of Medical Examination was normal for the genitourinary (G-U) system. 

On a September 1985 Separation Report of Medical History, the Veteran did not report any stomach, liver or intestinal trouble. 

A September 1992 Separation Report of Medical Examination was normal for G-U system. 

On September 1992 Separation Report of Medical History, the Veteran did not report any stomach, liver or intestinal trouble. 

At a January 2012 Persian Gulf War Syndrome examination, the Veteran reported that his Gulf War exposure caused him to have irritable bowel syndrome.  The Veteran indicated that he began to experience symptoms of constipation and diarrhea about fifteen years ago.  The examiner opined that the claimed irritable bowel syndrome was not at least as likely as not caused by or related to an exposure experienced during his service in Southwest Asia.  The examiner noted that there was no objective evidence of a chronic pathologic condition and that the Veteran did not meet the criteria for irritable bowel syndrome.  

In a September 2012 Notice of Disagreement, the Veteran reported that during his deployment to the Persian Gulf he was given numerous inoculations and he became violently ill with vomiting, high fever, and diarrhea.  The Veteran indicated that he received IV fluids for dehydration and other medications.   

In a September 2016 lay statement, A.D., the Veteran's wife reported that the Veteran began complaining about joint pain, fatigue, and diarrhea after he returned from the Gulf.  A.D. indicated that the Veteran still currently suffers from these symptoms and used the bathroom seven to eight times a day.  The Veteran's spouse noted the use of over the counter treatments and different diets to try to manage the symptoms without any success.  

At a September 2016 Board hearing, the Veteran reported that he experienced severe symptoms after receiving his inoculations during deployment in Iraq.  The Veteran indicated that he tried to manage his irritable bowel syndrome with diet.  

In an October 2016 letter from VA Dr. K.B., the examiner reported that the Veteran indicated at his examination that he developed an acute illness with fever, diarrhea and vomiting during his deployment to Iraq twenty eight years ago.  The Veteran noted that he experienced these symptoms after receiving various vaccinations and mandatory use of antidotes against nerve gas.  The examiner reported that many other persons in the Veteran's group fell ill.  The examiner indicated that the Veteran reported symptoms of generalized joint pain, alternating bowel patterns, increased flatulence, and fatigue.  The examiner diagnosed the Veteran with irritable bowel syndrome.  



B.  Analysis 

The Veteran served in Southwest Asia from October 13, 1990 to March 20, 1991.  As such, the Board will consider service connection on a direct basis in addition to presumptive service connection pursuant to 38 C.F.R. § 3.317 (undiagnosed illness).  As noted above, the Gulf War presumption of service connection applies if the symptoms, which are alleged to be manifestations of either an undiagnosed illness or a medically unexplained chronic multisymptom illness, cannot be attributed to any known clinical diagnosis.  See 38 C.F.R. § 3.317 (a)(1) (i)-(ii) (2016); see also VAOPGCPREC 8-98.

The Veteran contends that he has irritable bowel syndrome due to service in the Persian Gulf.  The Veteran asserted that he noticed this disorder after returning from the Gulf.
  
After a review of the evidence of record, the Board finds that the evidence establishes that the Veteran's irritable bowel syndrome has been present to a disabling (at least 10 percent) degree within the applicable period following his Persian Gulf War service in the Southwest Asia theater, so as to warrant service connection for a medically unexplained chronic multisymptom illness such as a functional gastrointestinal disorder, to include irritable bowel syndrome.

The evidence shows that the Veteran was diagnosed with IBS in 2016.  The Veteran's service treatment records are silent for any complaints of stomach cramps, diarrhea or other symptoms associated with IBS.  However, the Veteran has indicated that he was deployed to Southwest Asia before his medical records caught up to him and he testified that he did receive treatment in service.  See VA September 2016 Hearing Transcript.  

The Veteran has consistently indicated that since he returned from service he has had constant problems with his stomach and bowels.  The Veteran reported that he has suffered from constipation and diarrhea on a daily basis.  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Additionally, the Veteran's testimony regarding the onset and progression of his symptoms has been consistent throughout the appeal period.  As such, the Board finds the Veteran credible. 

However, the Veteran was afforded a VA Persian Gulf War Syndrome examination in January 2012 and the examiner opined that the Veteran's IBS is less likely as not caused by a specific exposure event experienced during service.  The examiner reasoned that the Veteran was not currently diagnosed with IBS.  

The Veteran does have a current diagnosis of IBS.  Dr. K.B. diagnosed the Veteran with irritable bowel syndrome in October 2016.  Moreover, Dr. K.B. noted that the Veteran's symptoms were shown in some reports as a clustering in veterans deployed to the Persian Gulf.  The Board affords Dr. K.B.'s opinion great probative weight as the examiner included review of the Veteran's claims file as well as his lay statements.  Dr. K.B. has training, knowledge, and expertise on which he relied on to form his opinion, and he provided persuasive rationale for it.

Finally, the Board finds that the Veteran's irritable bowel syndrome has manifested to a compensable level.  The Board has analyzed the Veteran's reported symptoms of irritable bowel syndrome under Diagnostic Code (DC) 7319.  38 C.F.R. § 4.114.  Diagnostic Code 7319 provides a 10 percent rating for moderate irritable colon syndrome symptoms with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is assigned for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  Here, during the January 2012 VA examination, the Veteran reported having alternating diarrhea with constipation, cramping, bloating, and gas.  The Board finds that this evidence shows that the Veteran meets the criteria for a compensable rating under Diagnostic Code 7319.

Based on the above, service connection for IBS, as a qualifying chronic disability of chronic multisymptom illness, is warranted.  38 U.S.C.A. § 1117; 38 C.F.R. 
 § 3.317.


ORDER 

Entitlement to service connection for irritable bowel syndrome is granted.  


REMAND

The Board finds that additional development is needed before the Veteran's claim for joint pain can be adjudicated.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The duty to assist includes making as many requests as necessary to obtain treatment records in government custody, unless it is concluded they do not exist or further requests would be futile.  38 U.S.C.A. § 5103A (b)(3); 38 C.F.R. § 3.159 (c)(2).  The claimant shall be notified if any requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A (b)(2) (West 2014); 38 C.F.R. § 3.159 (e)(1) (2014).

In an October 2016 VA Progress Note, Dr. R.O. assessed that the Veteran's reported history of low back pain was suspicious for inflammatory arthritis.  The examiner noted that x-rays of the Veteran's joints were to be conducted.  However, these x-rays are not in the Veteran's claims file.  As such, remand is required to obtain these records and associate them with the Veteran's claims file and to schedule the Veteran for a new examination.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment for the Veteran to include the October 18, 2016 x-rays by Dr. R.O. for the Veteran from the George E. Wahlen VAMC.

2.  Schedule the Veteran for a VA Gulf War examination to determine the nature and etiology of any current joint disability.  Any indicated tests, including x-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to the following:

(a)  State whether the Veteran's complaints of joint pain/stiffness of the of the knees, elbows, ankles, wrists, spine, and any other area are attributable to a known clinical diagnosis, or whether such complaints are signs or symptoms of an undiagnosed illness or medically unexplained chronic multi-symptom illness such as fibromyalgia.

(b)  If any of the above symptoms are determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the condition had its clinical onset during service or is related to any in-service disease, event, or injury.  In doing so, the examiner must consider the Veteran's statements that he has had joint pain since his service in the Gulf War.  

The examiner should consider, and comment upon as necessary, the following:

(a)  October 2016 VA Progress Note, Dr. R.O. assessed that the Veteran's reported history of low back pain was suspicious for inflammatory arthritis.

(b)  October 2016 letter from Dr. K.B., stating that the Veteran's symptoms raised concerns about a potential immune-mediated disorder involving joints and that such unexplained bodily symptoms are more commonly found in Persian Gulf veterans for reasons that are not fully understood.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


